Van Hoesen, J.
A purchaser„ cannot reject a title merely because of a speculative possibility that at some future time it may be discovered to be defective. He must take the title he has bargained for unless there be a reasonable doubt as to its validity. That reasonable doubt must arise upon facts that appear upon the trial; audit cannot be said that the doubt is reasonable if its only foundation is a hypothetical state of affairs—a state of affairs the existence of which is unproved by any evidence whatsoever. This is the rule laid down as well in the text books as in the decisions.
Applying the rule to this case, it is obvious that the judgment must be reversed. The defendant voluntarily assumed the burden of showing that the doubts of the plaintiff as to the title were merely speculative; and the evidence he offered makes it reasonably certain that James Cochrane died without a will, that he left personal property more than enough to pay his debts twice over, and that most of those debts have been paid, whilst the others are in course of settlement. Upon this state of facts, what well founded doubt can there be as to the validity of the defendant’s title, though four years have not elapsed since James Cochrane’s death?
It is unnecessary to spend time in discussing the matter, because the authorities bearing on the point in controversy are absolutely controlling. The eases of Spring v. Sandford (7 Paige 550), and Schermerhorn v. Niblo (2 Bosw. 161), are directly in point. The New York cases are not singular in holding that the right of the heir to convey the land that he inherits is not suspended (for that is in effect what the plaintiff contends for) until the lapse of time has made it *294certain that the title he conveys can by no possibility be affected by the discovery of a will, or by proof of claims against the estate of the ancestor.
The Supreme Court of Massachusetts, in Hayes v. The Harmony Grove Cemetery Co. (108 Mass. 400), without referring to the New York cases that I have cited, came to the same conclusion that was reached by Chancellor Walworth, and by Judges Duer, Bos worth and Hoeeman. The observations of the Massachusetts court on the subject of protecting the purchaser from even the bare possibility .of loss are commended to the consideration of counsel, inasmuch as, in that case as in this, a mortgage was to be given by the purchaser to secure a part of the purchase money.
The judgment of the court below should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Van Brunt, J., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event.